DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20190042066 A1, hereafter Kim, relying on publication date 8/16/2017 of KR 20170093658 A).

Regarding claim 1, Kim teaches an electronic device comprising: 
	a housing comprising a first part (2010) and a second part (2030) (Figs. 20A-20B, [0172], where there is an electronic device 101 having a first body 2010 and a second body 2030); 
	a first display surface positioned on the first part and operable in a first mode in which first power is used and in a second mode in which second power is used, the second power being lower than the first power (Fig. 20B, [0174], where there is a first display 2020 disposed on the first body 2020; Fig. 21A, [0194], where the display of an unused screen can be put into an off state); 
	a second display surface positioned on the second part and operable in a third mode in which third power is used and in a fourth mode in which fourth power is used, the fourth power being lower than the third power (Fig. 20B, [0174], where there is a second display 2040 disposed on the second body 2030; Fig. 21A, [0180], [0194], where the display of an unused screen can be put into an off state); 
	at least one sensor (240) positioned inside the housing and configured to sense a state in which a user moves or grips the electronic device (Fig. 2, [0074], where there is a sensor module 240 capable of sensing how the user is gripping the device); 
	at least one processor (210) positioned inside the housing and operably connected to the at least one sensor (Fig. 2, [0074], where the sensor 240 operates in conjunction with the processor 210); and 
	a memory (230) positioned in the housing and operably connected to the at least one processor (Fig. 2, [0073], where there is a memory 230 connected to processor 210), wherein the memory is configured to: 


	Regarding claim 2, Kim teaches the electronic device of claim 1, wherein the instructions are configured to, when executed, further cause the at least one processor to, at least partially based on the data: simultaneously select the first mode and the fourth mode, or - 69 -0203-2620 (YPF201910-0009/USDMC)simultaneously select the second mode and the third mode (Fig. 18, [0165], where one display can be on and the other display can be off dependent on the application behavior).

Regarding claim 3, Kim teaches the electronic device of claim 1, wherein the electronic device comprises at least one display driver integrated circuit (IC) (DDI) operably or electrically connected to the at least one processor, the first display surface, and the second display surface (Fig. 2, [0076]-[0077], where both the first display 260 and second display 265 each have first DDI 264 and second DDI 268, respectively).

	Regarding claim 4, Kim teaches the electronic device of claim 1, wherein the instructions are configured to, when executed, further cause the at least one processor to: 
	simultaneously select the first mode and the third mode at least partially based on the data and then: change the third mode to the fourth mode while maintaining the first mode (Figs. 18 and 21A, [0194], where a user may select power on modes for both display simultaneously and then fold the display such that the second display enters an off state); or 
	change the first mode to the second mode while maintaining the third mode (Figs. 18 and 21A, [0194], where a user may select power on modes for both display simultaneously and then fold the display such that the first display enters an off state).

	Regarding claim 5, Kim teaches the electronic device of claim 1, 
	wherein the housing further comprises a foldable structure (Fig. 21A, [0194], where the device is foldable), and 
	wherein the first part and the second part are configured to: face away from each other in a folded state of the foldable structure, and face in a same direction in an 

	Regarding claim 6, Kim teaches the electronic device of claim 5, wherein the first display surface and the second display surface are connected to each other and are formed by a flexible display (Fig. 2, [0078], where the first panel 262 and second panel 266 are connected to each other via the housing and one or both are formed to be flexible).

	Regarding claim 7, Kim teaches the electronic device of claim 5, wherein the instructions are configured to, when executed, further cause the at least one processor to: select the first mode and the third mode in the unfolded state and at least partially based on the data, in the folded state: simultaneously select the first mode and the fourth mode, or simultaneously select the second mode and the third mode (Figs. 18 and 21A, [0194], where a user may select power on modes for both display simultaneously and then fold the display such that the first display or second display enters an off state while the second display or first display remains active).

	Regarding claim 8, Kim teaches the electronic device of claim 1, - 70 -0203-2620 (YPF201910-0009/USDMC) wherein the first mode and the third mode comprise a mode in which the first application program and the second application program operate based on a first performance, wherein the second mode and the fourth mode comprise a mode in which the first application program and the second application program operate based on a second performance, 

	Regarding claim 9, Kim teaches the electronic device of claim 8, wherein the instructions are configured to, when executed, further cause the at least one processor to: 
	sense an operating state changing from an unfolded state to a folded state, based on the data (Fig. 2, [0074], [0194], where there is a sensor module 240 capable of sensing how the user is gripping the device and how the device is folded); 
	distinguish a front surface and a rear surface with regard to the first display surface and the second display surface (Figs 21A-C, [0194]-[0200], where it is determined which display surface is the active screen facing the user); 
	execute an application program based on the first performance with regard to a display surface operating as the front surface (Figs 21A-C, [0194]-[0200], where an application is shown to the user dependent on the current sensed configuration); and 
	execute an application program based on the second performance with regard to a display surface operating as the rear surface (Figs 21A-C, [0194]-[0200], where an application in second performance is shown through the other display in a minimized mode when the device is folded).

	Regarding claim 10, Kim teaches the electronic device of claim 9, wherein the instructions are further configured to, when executed, further cause the at least one processor to: 
	deactivate the display surface operating as the rear surface ([0180], where the second surface operating as the rear surface powers off); and 
	execute, based on the second performance, the application program operating on the display surface, or execute the application program in a background to maintain an execution state of the application program (Fig. 25, [0229]-[0230], where it is possible for an application to be run in the background in response to a change in folding state).

	Regarding claim 11, Kim teaches the electronic device of claim 9, wherein the instructions are further configured to, when executed, further cause the at least one processor to: 
	sense an operating state in which the front surface and the rear surface switch, in the folded state, based on the data (Figs. 2 and 21A, [0074], [0194], where the device senses which display is unused and sets the state accordingly);  - 71 -0203-2620 (YPF201910-0009/USDMC) 
	distinguish the front surface and the rear surface with regard to the first display surface and the second display surface (Figs. 2 and 21A, [0074], [0194], where the device senses which display is unused and sets the state accordingly); 
	run, based on the first performance, the application program operating based on the second performance, on the display surface switching to the front surface (Figs. 
	run, based on the second performance, the application program operating based on the first performance, on the display surface switching to the rear surface (Figs. 37A-37B, [0256], where the applications of the main and sub displays are swapped).

	Regarding claim 12, Kim teaches the electronic device of claim 9, wherein the instructions are further configured to, when executed, further cause the at least one processor to: 
	display a switching object in at least a partial area of the front surface in the folded state (Figs. 8A-8B, [0123]-[0130], where a second display input is capable of being received for controlling partial display of a second application on a front surface); 
	acquire a user input based on the switching object (Figs. 8A-8B, [0123]-[0130], where a second display input is capable of being received for controlling partial display of a second application on a front surface); and 
	display information regarding the application program on the rear surface, based on the user input, through at least a partial area of the front surface (Figs. 8A-8B, [0123]-[0130], where the application is displayed through a partial area of the front display).

	Regarding claim 13, Kim teaches a method for operating an electronic device, the method comprising: 

	displaying a second user interface related to a second application program on a second display surface (Figs. 18 and 20A-20C, [0170], [0175]-[0180], where a second application is visible on a second display; Fig. 20B, [0174], where there is a second display 2040 disposed on the second body 2030); 
	receiving data from at least one sensor (Fig. 2, [0074], where there is a sensor module 240 capable of sensing how the user is gripping the device); and 
	selecting one of a first mode or a second mode with regard to the first display surface, and one of a third mode or a fourth mode with regard to the second display surface, at least partially based on the data and a desired first and second application program performance (Fig. 21A, [0180], [0194], where the display of an unused screen can be put into an off state; Fig. 88, [0445]-[0448], where particular operations can edit program performance such that a first program enters a first performance mode and a second program enters a dimmed second performance mode), 
	wherein the first display surface is operable in the first mode in which first power is used, and in the second mode in which second power is used, the second power being lower than the first power (Fig. 21A, [0180], [0194], where the display of an unused screen can be put into an off state), and 
	wherein the second display surface is operable in the third mode in which third power is used and in the fourth mode in which fourth power is used, the fourth power 

	Regarding claim 14, Kim teaches the method of claim 13, wherein the selecting comprises one of, at least partially based on the data: the first mode and the fourth mode are simultaneously selected, or - 69 -0203-2620 (YPF201910-0009/USDMC)the second mode and the third mode are simultaneously selected (Fig. 18, [0165], where one display can be on and the other display can be off dependent on the application behavior).

	Regarding claim 15, Kim teaches the method of claim 13, wherein the selecting comprises one of: simultaneously selecting the first mode and the third mode at least partially based on the data and then: changing the third mode to the fourth mode while maintaining the first mode, or changing the first mode to the second mode while maintaining the third mode (Figs. 18 and 21A, [0194], where a user may select power on modes for both display simultaneously and then fold the display such that the first display or second display enters an off state while the second display or first display remains active).

	Regarding claim 16, Kim teaches the method of claim 13, wherein the first display surface and the second display surface are configured to face away from each other in a folded state and to face in a same direction in an unfolded state (Fig. 21A, [0194], where when the device is folded, the displays face in opposite directions), and 


	Regarding claim 17, Kim teaches the method of claim 13, further comprising: 
	sensing an operating state changing from an unfolded state to a folded state, based on the data (Fig. 2, [0074], [0194], where there is a sensor module 240 capable of sensing how the user is gripping the device and how the device is folded); 
	distinguishing a front surface and a rear surface with regard to the first display surface and the second display surface (Figs 21A-C, [0194]-[0200], where it is determined which display surface is the active screen facing the user); 
	executing an application program based on a first performance with regard to a display surface operating as the front surface (Figs 21A-C, [0194]-[0200], where an application is shown to the user dependent on the current sensed configuration); and 
	executing an application program based on a second performance with regard to a display surface operating as the rear surface (Figs 21A-C, [0194]-[0200], where an application in second performance is shown through the other display in a minimized mode when the device is folded), 


	Regarding claim 18, Kim teaches the method of claim 17, wherein the executing of the application program based on the second performance comprises deactivating the display surface operating as the rear surface ([0180], where the second surface operating as the rear surface powers off), and the application program operating on the corresponding display surface is: executed based on the second performance, or executed in a background to maintain an execution state of the application program (Fig. 25, [0229]-[0230], where it is possible for an application to be run in the background in response to a change in folding state).

	Regarding claim 19, Kim teaches the method of claim 17, further comprising: 

	distinguishing the front surface and the rear surface with regard to the first display surface and the second display surface (Figs. 2 and 21A, [0074], [0194], where the device senses which display is unused and sets the state accordingly); 
	running, based on the first performance, the application program operating based on the second performance, on the display surface switching to the front surface (Figs. 37A-37B, [0256], where the applications of the main and sub displays are swapped); and 
	running, based on the second performance, the application program operating based on the first performance, on the display surface switching to the rear surface (Figs. 37A-37B, [0256], where the applications of the main and sub displays are swapped).

	Regarding claim 20, Kim teaches the method of claim 17, further comprising: 
	displaying a switching object in at least a partial area of the front surface in the folded state (Figs. 8A-8B, [0123]-[0130], where a second display input is capable of being received for controlling partial display of a second application on a front surface); 
	acquiring a user input based on the switching object (Figs. 8A-8B, [0123]-[0130], where a second display input is capable of being received for controlling partial display of a second application on a front surface); and 
.

Response to Arguments

Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. On page 12 of Applicant’s arguments/remarks, Applicant asserts that, in Kim, “the first and second displays are controlled for the convenience of the user, based on positions of first and second display screens, including a power off mode” but that “there is not description in Kim that the first and second displays are controlled to provide different application program performances.” However, options such as a power off mode fall well within a reasonable interpretation of “application program performance.” Applicant’s own specification expressly teaches that power saving modes are one such example of different program performances ([0130] of PGPUB US 20200301641 A1).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D MCLOONE/Primary Examiner, Art Unit 2692